                      Case 2:20-cv-00887-RAJ Document 96 Filed 08/04/20 Page 1 of 6




                                                                THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 8

 9    BLACK LIVES MATTER SEATILE-                           No. 2:20-cv-00887-RAJ
      KING COUNTY, ABIE EKENEZAR,
10    SHARON SAKAMOTO, MURACO                               DECLARATION OF MARY EILEEN
      KYASHNA-TOCHA, ALEXANDER                              HOOD IN SUPPORT OF PLAINTIFFS'
11    WOLDEAB , NATHALIE GRAHAM,                            MOTION FOR CONTEMPT
      AND ALEXANDRA CHEN,
12
                                 Plaintiffs,
13
                 V.
14
      CITY OF SEATTLE,
15
                                 Defendant.
16
     11-- - - - - -- - -- - -- - ~
17
                 I, Mary Eileen Hood, declare and state as follows:
18
                 1.      The information contained in this declaration is true and correct to the best of my
19
      knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
                 2.      I am a Seattle resident residing in Capitol Hill. I live in a multi-generational
21
      household with my 83-year old father, my husband, and, during the summer before she returns to
22
      college, my daughter Sophia Bruce, who previously submitted a declaration on July 27, 2020, in
23
      support of Plaintiffs' Motion for Contempt. Sam Sueoka, who also submitted a declaration on
24
      July 27, 2020, in support of Plaintiffs' Motion for Contempt, is a friend of Sophia's and is a
25
      close friend of our entire family.
26

       HOOD DECL. ISO MOT. FOR CONTEMPT                                               Perkins Coie LLP
       (No. 2:20-cv-00887-RAJ)-1                                                1201 Third Avenue, Suite 4900
                                                                                  Seattle, WA 98101 -3099
                                                                                    Phone: 206.359.8000
      149075 I OI.I
                                                                                     Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 96 Filed 08/04/20 Page 2 of 6




 1            3.      Before Saturday, July 25, 2020, I participated in protests against police violence

 2   in Capitol Hill. I only did so during the day because I felt that it was safer then. I have asthma

 3   and I was fearful that tear gas and pepper spray might trigger an asthma attack. I was also fearful

 4   that tear gas and pepper spray would increase COVID spread, something I was particularly

 5   concerned about because of my 83-year old father who lives with us.
 6            4.      I felt safe, though, when I participated in the silent march organized by Black

 7   Lives Matter Seattle-King County that took place on June 12 after Judge Jones issued his

 8   temporary restraining order.
 9            5.      On Saturday, July 25, 2020, after dropping election ballots off, my husband,

10   Sophia, and I were dropped off near Broadway and Madison sometime between 2:30 p.m. and

11   3 :00 p.m. I was wearing a yellow shirt because I wanted to identify as a mom and express

12   solidarity with other moms. I didn't participate, though, with the Wall of Moms. We joined the

13   crowd that was marching south on Broadway. At this point in time, we were at the front of the

14   march. We continued with them, turning left on Boren Avenue, and then turning left and

15   marching north on 12th Avenue.
16            6.      I witnessed no violence. Everyone I was with was peaceful.
17            7.      We continued on, and around 4:30 p.m., we progressed past the East Precinct. We

18   were near the back of the march at this point. My husband and I had gotten separated from

19   Sophia, who by this point, was near the front. I saw officers on the roof of the East Precinct.
20            8.      I was at 12th and Pine when I began hearing explosions. No warning had been

21   given by the police. I was caught in that intersection and started to run up Pine Street away from

22   the East Precinct. I then saw what looked like a line of officers coming down Pine, from the

23   intersection of Pine and 13th. A true and correct photo taken on July 25, 2020, of the line of

24   officers I saw is attached hereto as Exhibit A
25            9.      They came toward us rapidly, rolling flash bangs toward us. I ran back the other

26   way and encountered a line of bike police who had cordoned off Pine at 12th.

      HOOD DECL. ISO MOT. FOR CONTEMPT                                           Perkins Coie LLP
      (No. 2:20-cv-00887-RAJ)-2                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 9810 I ~3099
                                                                               Phone: 206.359.8000
     !49075101.1
                                                                                 Fax: 206.359.9000
                     Case 2:20-cv-00887-RAJ Document 96 Filed 08/04/20 Page 3 of 6




               10.      It was pandemonium. No order to disperse had been issued. I didn't know what

 2   the police wanted us to do. I felt panicked because I didn't know where my daughter was. I

 3   feared for my safety. I feared for her safety.
 4             11.      At 4:26 p.m., I got a text from my daughter asking, "are you okay?" She texted

 5   that she was good and that she was at 11th and Olive. I was at 12th and Olive and we reunited

 6   around 4:40 p.m. We then went through Cal Anderson Park and met up with Sam Sueoka. He

 7   had pepper spray in his eyes and I helped irrigate his eyes with saline. I met another protester

 8   how was crying and vomiting. I helped irrigate his eyes with saline and then led the person to an

 9   area where street medics had set up in a treed area near the northwest comer of Broadway and

10   Pine.
11             12.      I then joined the back of the group near Pine and Broadway. Sophia was moving
12   toward the front with an umbrella that she was going to use to defend herself and other protesters

13   from pepper spray. I followed her. Sophia was a couple people from the front line when I saw

14   her fall. She had been hit by a fl ash bang or some other device. I saw that she had a head injury.

15   People in the crowd helped move her to a grassy area where I and others tried to assess if she had

16   suffered a concussion.
17             13.      We decided we had had enough. We decided that we needed to leave. We were

18   walking away on Broadway, between Pine & Pike, near the Mud Bay store, when we

19   encountered a cloud of white gas. I began coughing uncontrollably. My lungs seized. There was

20   a moment when I felt like I couldn't breathe.
21             14.      After I recovered sufficiently, we went to a bathroom in a nearby restaurant where

22   my friend works. After we cleaned up as best we could, we returned to our home in Capitol Hill.
23             15.      I feel like a fool. I thought that my family and I would be able to protest safely

24   during the day. Things had really seemed to calm down after the Judge Jones order. I thought

25   that, at the very least, the police would issue warnings before using flash bangs, chemical

26   irritants, and projectiles. I was wrong.

      HOOD DECL. ISO MOT. FOR CONTEMPT                                              Perkins Coie LLP
      (No. 2:20-cv-00887-RAJ) - 3                                             1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98 IO 1-3099
                                                                                  Phone: 206.359.8000
     149075 101.1
                                                                                   Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 96 Filed 08/04/20 Page 4 of 6




 1            16.     I can't describe the emotions that ran through me when I saw my daughter fall

 2   after getting hit by shrapnel from SPD's projectiles.
 3            17.     Despite these concerns, I still intend to participate in protests. The violence

 4   inflicted upon me and my family has convinced me even more that I need to continue protesting

 5   if police violence is going to stop. I have now purchased respirators and goggles to better protect

 6   myself and my family members.

 7
              Executed this 3rd day of August 2020 at Seattle, Washington.
 8                                                                                                           l
              I declare under penalty of perjury under the laws of the United
 9
     Washington that the foregoing is true and correct.
10
                                                                         B
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      HOOD DECL. ISO MOT. FOR CONTEMPT                                             Perkins Coie LLP
      (No. 2:20-cv-00887-RAJ) -4                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     149075101.1
                                                                                  Fax: 206.359.9000
Case 2:20-cv-00887-RAJ Document 96 Filed 08/04/20 Page 5 of 6




           EXHIBIT A
Case 2:20-cv-00887-RAJ Document 96 Filed 08/04/20 Page 6 of 6
